In his motion appellant criticises the court's charge. Unless the fault in the charge is fundamental, *Page 30 
it is too late to assail it after verdict. Such has been the law since the enactment of Chapter 138, page 278, Laws of 1913, embraced in Articles 735 and 737, Code of Crim. Proc. See also Gerard v. State, 238 S.W. Rep. 924.
It may be stated, however, that we have examined the charge in the light of appellant's motion for rehearing, and express the opinion that it adequately presented the issues arising from the evidence and fully protected the rights of the appellant.
The motion for rehearing is overruled.
Overruled.